Wells, J.
The statute which authorizes a part of the charge for mating and repairing main drains or common sewers to be assessed upon persons who receive benefit thereby, does not require that such persons should have previous special notice, and opportunity to be heard before the mayor and aldermen or selectmen. Gen. Sts. c. 48, § 4. Before they can be legally “charged” with such an assessment, notice thereof must be given them; after wMch, if they desire to contest the fact or amount of their just liability, a proper tribunal is provided for the purpose. § 6. If no such desire or purpose is manifested, in the manner pointed out by the statute, at the end of three months after notice given them, the assessment is established as just, and they are charged therewith accordingly.
*125This seems to us to be the clear purport of the statutes; and we discover nothing unreasonable in the provisions, and no want of proper regard for the rights of persons liable to be affected by such proceedings.
The assessment having been laid in accordance with the law in this respect, and no other objection thereto being shown, the judgment for the defendant in the Superior Court must be

Affirmed.